Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Atty. Raymond Y. Mah, on January 7, 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, lines 18-19, the recitation “a part of or an entire portion of the fluid escape portion is located at a radial-outside position of the outer peripheral portion of the valve member” is changed to read --at least a part of the fluid escape portion is located radially outside of the outer peripheral portion of the valve member--.
In claim 5, lines 5-7, the recitation “is located at a circumferential-outside position of the fitting portion in the circumferential direction but located in an angular range of 90 degrees” is changed to read --is offset from the fitting portion in the circumferential direction but located in an angular range which is smaller than 90 degrees--.

Claims 9-20 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to Species II, III and IV non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8 and 21, the closest prior art does not disclose or render obvious the valve device wherein the fluid escape portion is entirely located in a space of the valve-side annular groove when the valve member is in the valve closed position, and at least a part of the fluid escape portion is located radially outside of the outer peripheral portion of the valve member and the valve-side annular groove when the valve member is in a valve opened position, in combination with the remaining limitations as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753